ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s RCE with Amendments and Remarks filed on 10/18/2021. As filed by Applicant: Claims 19-36 are pending. Claim 19 is currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Amendment
4.	The Declaration under 37 CFR 1.132 of Dr. Tahani Kaldéus filed on 10/18/2021 is sufficient to overcome the 35 U.S.C. 103 rejection of claims 19-25 and 27-36 based upon Weilach (WO 2015/077807 A1), in view of Flynn (US 2016/0369456 A1) and the rejection of claim 26 based upon Weilach (WO 2015/077807 A1), in view of Flynn (US 2016/0369456 A1), further in view of Hauschel (US 2016/0060814 A1).
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Heidi Boehlefeld on 05/02/2022.
The application has been amended as follows: 
Claim 1, lines 1-2, change “…fiber, comprising the step of mixing:” to “…fiber, the method comprising:”
Claim 1, line 3, delete all the text: “A.    cellulose dissolving pulp, and”
Claim 1, line 4, change “B.    a material …” to “1.    providing a material…”
Claim 1, line 6, change “…additive present…” to “…additive is present…”
Claim 1, line 11, change “performed,” to “performed; and 2.    mixing the material made from recycled textile comprising cellulose of step 1 with cellulose dissolving pulp;”
Claim 1, line 11, change “and wherein the cellulose based fiber is manufactured with one selected” to “wherein the method of manufacturing the cellulose based fiber is one selected from a Viscose process and a Lyocell process.”


Allowable Subject Matter
6.	Claims 19-36 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Weilach (WO 2015/077807 A1), Flynn (US 2016/0369456 A1), and Hauschel (US 2016/0060814 A1), already of record, for the detailed reasons presented in Applicant’s Remarks and Declaration of Dr. Tahani Kaldéus filed on 10/18/2021.
In agreement with Applicant’s arguments, the prior art does not disclose or fairly suggest a method including these steps: 1. Simultaneous swelling and reducing, then bleaching, of a recycled cellulose textile material; 2. Mixing the material obtained from step 1 with cellulose dissolving pulp; 3. Making a cellulose based fiber using the mixture of step 2 by a Viscose process and/or a Lyocell process. It is noted that this does not include all of the features required in independent claim 19, but is the Examiner paraphrasing the instantly claimed method.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Weilach, Flynn and/or Hauschel to arrive at the claimed method for manufacturing a cellulose based fiber as a whole with its required combination of features, one novel element of which is the combined swelling and reducing step for cellulose in a recycled textile.
One of ordinary skill in the art would not find the instantly claimed method limitations to be obvious variants of the prior art teachings and other known methods for manufacturing a cellulose based fiber. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 2, 2022